Case 4:18-cv-04412 Document 134-1 Filed on’'10/28/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
JOHN SAIN, et al., §
§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
V. §
§
BRYAN COLLIER, et al., §
§
Defendants. §

PLAINTIFFS REQUEST FOR LEAVE OF COURT TO PROCEED WITH THEIR
APPEAL USING THE ORIGINAL RECORD ~

On this date, the Court considered the Plaintiffs’ Request For Leave Of Court To Proceed
With Their Appeal Using The Original Record. Having considered the Motion, all applicable law,
and the disposition of the Case, the Court GRANTS the motion as follows: |
. Plaintiffs request to utilize the original records in their Appeal per Fed. R. App. P. Rule
24(c)isGRANTED. | .

And for the Clerk to provide service to each party, a copy of this Court’s signed order.
IT IS SO ORDERED

Date: , 2019
Houston, Texas

 

 

HONORABLE JUDGE SIM LAKE

Page 1
